Title: From George Washington to Nicholas Cooke, 5 August 1776
From: Washington, George
To: Cooke, Nicholas



Sir
New York Augt 5th 1776

I have been duly honoured with your two favors of the 20 & 29 Ulto and wish your acceptance of my thanks for your kind & ready compliance with my requisition for the Gallies and the matters of Intelligence transmitted in the last. The Account given Capn Bucklin on whose success I congratulate you, by Capn Bell of the Portuguese seizing our Vessels—I fear is too true—their dependance on the British Crown for protection and aid agt their Spanish Neighbours obliges them to comply with every thing required of them—Capn Bucklins Information of the fleet he saw I daresay is not to be doubted—It is probable they arrived Yesterday, for Twenty five Ships then came into the Hook—These make from 90 to 100 that have come in since Thursday Sennight.

Our Gallies on Saturday Evening had a Smart engagemt with the Ships up the River—The Inclosed Copy of a Letter from Colo. Tupper under whose Genl command they were, will give you the particulars—Tho they did not take the ships nor is It certain what damage they sustained, I have the pleasure to Inform you, Our Officers & Men behaved with the greatest spirit & Resolution. the injury their little Fleet sustaind Testifies their Courage. It tis said the Ships were several times Hulled by our Shot, they still remain up the river. The Gallies must be a little repaired before any thing further can be attempted provided It should be thought advisable.
By a Letter from Colo. Hancock of the 31st Ulto, I am authorized to say, that a Continental Ship had arrived at Chester not far below Philadelphia with 366 pigs of Lead—54 Boxes of Musquet Ball 1000 Stand of Arms, with Bayonets—1 Barrel Flints & 193 whole Barrells of Gun powder—he also adds that a privateer had sent in a West India man having on board besides produce 1100 Joans. & 700 Guineas—I wish the Ship Capn Bucklin saw may get in safe. I have the Honor &c.

G.W.

